DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 8/29/2022 is acknowledged.  The traversal is on the ground(s) that applicant has defined a product by a method of manufacture and the product as claimed cannot be made by another materially different method.  This is not found persuasive because applicant has not provided any evidence that this is the case and the examiner has provided specific examples wherein the structure claimed is the same. Secondly the independent claim does not even require this method of manufacture. As such applicant’s arguments are not considered persuasive. Additionally the examiner has shown the inventions are classified in different classes and subclasses and thus there is a search and examination burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-8, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 5,863,472).
Regarding claim 1 Jones discloses a sparger device, comprising (See Jones Abstract and Figs.: 
a sparge tube having opposed distal ends, an inlet opening, and a plurality of sparge holes along a longitudinal extent of the sparge tube between the opposed distal ends;(See Jones Figs. 1-2 wherein a sparge tube 12 has an opening connected to tube 8 opposed distal ends 20 and a plurality of sparge holes 14 along a longitudinal extent of said tube between said distal ends .)

 and a central hub coupled with the sparge tube at a point intermediate the opposed distal ends of the sparge tube, the central hub having a fluid passageway in fluid communication with the sparge tube via the inlet opening. (See Jones Abstract and Figs. 1-2 wherein a central hub 8 is coupled the sparge tube intermediate the distal ends of said sparge tube and has a fluid passageway in fluid communication with the sparge tube via the inlet opening to allow gas to flow therethrough as described.

Regarding claim 2 Jones discloses all the claim limitations as set forth above as well as the device wherein: the central hub is overmolded around the sparge tube. (See Jones Figs. 1-2 wherein the central hub is placed around the sparge tube.)
In regards to overmolding it is noted that the method limitations recited in claim the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.). In this case an overmolded product may have no structural difference than that of the device of Jones wherein the central hub is placed over and around the sparge tube.


Regarding claim 4 Jones discloses all the claim limitations as set forth above as well as the device having  a cap a cap on at least one of the opposed distal ends of the sparge tube, the cap having a throughbore in fluid communication with a central passageway of the sparge tube.  (See Jones Abstract and Figs. 1-2 wherein caps 24 are placed on the distal ends of the sparge tube and have a thorughbore 24 therein in fluid commination with the central passageway.)

Regarding claim 6 Jones discloses all the claim limitations as set forth above as well as the device wherein: the throughbore is oriented to direct a sparge gas out of the throughbore in a direction generally parallel to the sparge gas exiting though the plurality of sparge holes. (See Jones Figs. 2-4 wherein the throughbore 26  is oriented to direct sparge gas out of the throughbore in the same direction, i.e. parallel, to sparge gas exiting through the plurality of sparge holes 14)

Regarding claim 7 Jones discloses all the claim limitations as set forth above as well as the device wherein: the throughbore includes an angle of approximately 90 degrees.  (See Jones Figs 2-4 wherein the throughbore has an angle of 90 degrees relative to the central passageway of the sparge tube.)

Regarding claim 8 Jones discloses all the claim limitations as set forth above as well as the device wherein: the opposed distal ends of the sparge tube narrow to a point; and the opposed distal ends each include an axial opening for passage of a sparge gas. (See Jones Figs. 2-4 wherein the distal ends of the sparge tube narrow to a point and include an axial opening for passage of sparge gas into the cap 18.)


Regarding claim 22 Jones discloses a sparger device, comprising (See Jones Abstract and Figs.: 
a sparge tube having opposed distal ends, an inlet opening, and a plurality of sparge holes along a longitudinal extent of the sparge tube between the opposed distal ends;(See Jones Figs. 1-2 wherein a sparge tube 12 has an opening connected to tube 8 opposed distal ends 20 and a plurality of sparge holes 14 along a longitudinal extent of said tube between said distal ends .)

 and a central hub coupled with the sparge tube at a point intermediate the opposed distal ends of the sparge tube, the central hub having a fluid passageway in fluid communication with the sparge tube via the inlet opening. (See Jones Abstract and Figs. 1-2 wherein a central hub 8 is coupled the sparge tube intermediate the distal ends of said sparge tube and has a fluid passageway in fluid communication with the sparge tube via the inlet opening to allow gas to flow therethrough as described.
 Jones also discloses the device having a cap on at least one of the opposed distal ends of the sparge tube, the cap having a throughbore in fluid communication with a central passageway of the sparge tube.  (See Jones Abstract and Figs. 1-2 wherein caps 24 are placed on the distal ends of the sparge tube and have a thorughbore 24 therein in fluid commination with the central passageway.)



Regarding claim 24 Jones discloses all the claim limitations as set forth above as well as the device wherein: the throughbore is oriented to direct a sparge gas out of the throughbore in a direction generally parallel to the sparge gas exiting though the plurality of sparge holes. (See Jones Figs. 2-4 wherein the throughbore 26  is oriented to direct sparge gas out of the throughbore in the same direction, i.e. parallel, to sparge gas exiting through the plurality of sparge holes 14)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3,5, 8, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 5,863,472) as applied to claims above.

Regarding claim 3 Jones discloses all the claim limitations as set forth above as well as the device wherein the plurality of sparge holes are located in a top of the sparge tube and the inlet is located opposite in a bottom of the sparge tube.
Assuming arguendo with respect to such a placement it is noted that such a modification would have required a mere change in configuration of the holes relative to the inlet which would have been obvious to one of ordinary skill in the art at the time of filing because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. Also the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  


Regarding claim 5 Jones discloses all the claim limitations as set forth above but does not specifically disclose the throughbore is an axial throughbore oriented to direct a sparge gas out of the throughbore in a direction generally perpendicular to the sparge gas exiting though the plurality of sparge holes.  
It is noted that such a modification would have required a mere change in shape of the throughbore, i.e. straight instead of curved, which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Regarding claim 8 Jones discloses all the claim limitations as set forth above as well as the device wherein: the opposed distal ends of the sparge tube narrow to a point; and the opposed distal ends each include an axial opening for passage of a sparge gas. (See Jones Figs. 2-4 wherein the distal ends of the sparge tube narrow to a point and include an axial opening for passage of sparge gas into the cap 18.)
Furthermore assuming arguendo in regards to narrowing to a point it is noted that such a modification would have required a mere change in shape which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  


Regarding claim 23 Jones discloses all the claim limitations as set forth above but does not specifically disclose the throughbore is an axial throughbore oriented to direct a sparge gas out of the throughbore in a direction generally perpendicular to the sparge gas exiting though the plurality of sparge holes.  
It is noted that such a modification would have required a mere change in shape of the throughbore, i.e. straight instead of curved, which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  




Claim(s) 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaques et al. (US 2017/0349874) and further in view of Jones (US 5,863,472).

Regarding claim 17 Jaques et al. discloses a bioprocessing system, comprising: a vessel; a flexible bioprocessing bag positionable within the vessel;(See Jaques Fig. 1A-1B and [0028]-[0029] [0177] wherein a vessel 110 , i.e. shell, comprises a bag, i.e. flexible bioprocess container)
  and a sparger device coupled to a fluid port in the flexible bioprocessing bag,(See Jaques Fig. 1A wherein a sparger 5 is coupled to a fluid port at the top of the bag.)

Jaques et al. does not disclose the specifics of the sparger.

Jones discloses a sparger device, comprising (See Jones Abstract and Figs.: 
a sparge tube having opposed distal ends, an inlet opening, and a plurality of sparge holes along a longitudinal extent of the sparge tube between the opposed distal ends;(See Jones Figs. 1-2 wherein a sparge tube 12 has an opening connected to tube 8 opposed distal ends 20 and a plurality of sparge holes 14 along a longitudinal extent of said tube between said distal ends .) and a central hub coupled with the sparge tube at a point intermediate the opposed distal ends of the sparge tube, the central hub having a fluid passageway in fluid communication with the sparge tube via the inlet opening. (See Jones Abstract and Figs. 1-2 wherein a central hub 8 is coupled the sparge tube intermediate the distal ends of said sparge tube and has a fluid passageway in fluid communication with the sparge tube via the inlet opening to allow gas to flow therethrough as described.)

It would have been obvious to one of ordinary skill in the art at the time of filing to use the sparger of Jones in the device of Jaques because such a sparger allows effective introduction of gasses and allows easy installation and removal of said sparger as would be desirable in the device of Jaques.

Regarding claim 18 modified Jaques discloses all the claim limitations as set forth above as well as the device wherein: the sparger device is T-shaped. (See Jones Figs. 1-2 wherein the sparger is T-Shaped, i.e. the sparge tube and central hub form a T). 

Regarding claim 19 modified Jaques discloses all the claim limitations as set forth above as well as the device wherein the sparger device further includes a cap on at least one of the opposed distal ends of the sparge tube, the cap having a throughbore in fluid communication with a central passageway of the sparge tube. (See Jones Abstract and Figs. 1-2 wherein caps 24 are placed on the distal ends of the sparge tube and have a thorughbore 24 therein in fluid commination with the central passageway.)

Regarding claim 20 modified Jaques discloses all the claim limitations as set forth above but does not specifically disclose the throughbore is an axial throughbore oriented to direct a sparge gas out of the throughbore in a direction generally perpendicular to the sparge gas exiting though the plurality of sparge holes.  
It is noted that such a modification would have required a mere change in shape of the throughbore, i.e. straight instead of curved, which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  


Regarding claim 21 modified Jaques discloses all the claim limitations as set forth above as well as the device wherein: the throughbore is oriented to direct a sparge gas out of the throughbore in a direction generally parallel to the sparge gas exiting though the plurality of sparge holes.  (See Jones Figs. 2-4 wherein the throughbore 26  is oriented to direct sparge gas out of the throughbore in the same direction, i.e. parallel, to sparge gas exiting through the plurality of sparge holes 14)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799